Citation Nr: 0417295	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for heart 
disease/status-post coronary artery bypass graft, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for 
dermatophytosis and dyshidrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The record reflects the veteran retired in December 1975, 
after approximately 20 years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Washington, 
D.C.

The Board notes that the RO indicated in the most recent 
Supplemental Statement of the Case (SSOC) promulgated in 
October 2002 that the service-connected heart disability - 
originally characterized as hypertension - was evaluated as 
10 percent disabling.  However, this disability has been 
evaluated as 20 percent disabling since an August 1999 rating 
decision, and was identified as such in the July 2000 rating 
decision that is the subject of this appeal, as well as the 
August 2002 Statement of the Case (SOC).  

For the reasons stated below, the Board finds that additional 
development and notification is necessary in the instant 
case.  Accordingly, this appeal will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Here, a review of the 
documents assembled for the Board's review indicates the 
veteran was sent correspondence in November 2001 which 
summarized VA's duty to assist, to include VA trying to 
obtain any relevant evidence he identified.  However, this 
correspondence did not specifically refer to the issues 
currently on appeal.  Moreover, the October 2002 SSOC 
included a reference to the defunct well-grounded claim 
standard that was eliminated by the VCAA.  Accordingly, the 
Board is of the opinion that the veteran did not receive the 
type of notification emphasized by the Court in Quartuccio, 
supra.  Therefore, the Board is of the opinion that the RO 
should take corrective action regarding this defect in the 
VCAA notification requirements.

The record reflects that the veteran underwent VA arranged 
cardiac and dermatological examinations in May 2000, as well 
as a subsequent cardiac examination in September 2000, in 
conjunction with the issues on appeal.  In addition, he 
underwent a VA arranged dermatological examination in March 
2003 regarding a claim of service connection for actinic 
kerotosis.  However, it does not appear that he has been 
accorded any examinations for the specific purpose of 
evaluating his service-connected heart disability, as well as 
the service-connected dermatophytosis and dyshidrosis, since 
2000.  As it has been approximately 4 years since these 
examinations, the Board is of the opinion that the evidence 
of record may not accurately reflect the current nature and 
severity of these service-connected disabilities.  
Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Moreover, it appears clarification is necessary as 
to whether the actinic kerotosis noted on the March 2003 VA 
arranged examination is a manifestation of the service-
connected disability.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the criteria for evaluating skin 
disabilities was changed, effective August 30, 2002.  67 Fed. 
Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833).  Although the most recent SSOC 
was promulgated in October 2002, it does not appear that this 
revised criteria was considered by the RO when it previously 
evaluated the dermatophytosis and dyshidrosis claim.  
Accordingly, the RO should consider the revised criteria when 
it readjudicates this claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claim. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected heart disability, as well as 
the service-connected dermatophytosis and 
dyshidrosis.  After securing any 
necessary release, the RO should obtain 
those records not currently on file.  

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected heart 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  

4.  The veteran should also be afforded 
an examination to determine the current 
nature and severity of his service-
connected dermatophytosis and 
dyshidrosis.  The claims folder should be 
made available to the examiner for review 
before the examination.  Further, the 
examiner should express an opinion as to 
whether it is as likely as not (50 
percent or greater likelihood) that any 
actinic kerotosis found to be present is 
a manifestation of the service-connected 
dermatophytosis and dyshidrosis.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.  Moreover, the RO's adjudication 
of the dermatophytosis and dyshidrosis 
claim should reflect consideration of the 
revised regulatory criteria of 38 C.F.R. 
§ 4.118.

If the benefits requested on appeal remain denied, the 
veteran and his representative should be furnished an SSOC 
which addresses all of the evidence obtained since the most 
recent SSOC in October 2002, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


